      Case 3:19-cv-00789-JBA Document 32 Filed 05/28/19 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT


TOWN OF ENFIELD                                      :
                                                     :
        Plaintiff                                    :              CIVIL ACTION NO.:
                                                                    3:19-cv-00789-JBA

vs.                                                  :

                                                     :
PURDUE PHARMA, L.P., ET AL.                          :
                                                     :
        Defendants                                   :              MAY 28, 2019


               DEFENDANT’S CORPORATE DISCLOSURE STATEMENT

        Defendant, McKesson Corporation, Inc., hereby discloses pursuant to the Federal Rule of

Civil Procedure 7.1 and District of Connecticut Local Rule 7.1 that McKesson is a publicly traded

corporation. It has no parent corporations and no publicly held corporation owns 10% or more of

McKesson stock.

        Dated: May 28, 2019


                                                     THE DEFENDANT,
                                                     McKESSON CORPORATION



                                                BY: /s/ Patrick M. Noonan (#ct00189)
                                                    Patrick M. Noonan
                                                    Donahue, Durham & Noonan, P.C.
                                                    741 Boston Post Road
                                                    Guilford, CT 06437
                                                    T: (203) 458-9168
                                                    pnoonan@ddnctlaw.com
    Case 3:19-cv-00789-JBA Document 32 Filed 05/28/19 Page 2 of 2




                                       CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the court’s CM/ECF System.



                                                                      /s/
                                                                Patrick M. Noonan




                                                 2
